DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mavin Teichmann et al, “MultiNet: Real time Joint Semantic Reasoning for Autonomous Driving” (hereafter Teichmann) (see IDS) in view of Davy Neven, “ Towards End-to-End Lane detection: an instance segmentation approach” (hereafter  Neven). 

    PNG
    media_image1.png
    487
    747
    media_image1.png
    Greyscale


 	Regarding claim 1, Teichmann discloses a method for lane detection and roadway detectionsee, abstract, Figs 1 and 2, disclose the use of multi-tasking CNN for lane detection, the multi-tasking CNN comprises an encoder and three decoder, road segmentation, Fig. 1, road segmentation), the method comprising the following steps: 
providing (VS1) an input image by means of an optical detection device (page 3, col. 1 lines 34-45, discloses providing an input image and from Figs 1-6 that its optical image taken by camera and also obvious below),
figure 2 and page 3, column 1, line 34 to column 2, line 14, disclose a CNN in which the kernels of the CNN encoder carry out a filtering of the input image), generating (VS3) a first representation of the lane (S1-S3)figure 2 and page 3, column 1, line 34 to column 2, line 14, disclose generating a 1x1 conv., which is considered to be a first representation, see, Fig. 1, road segmentation, page 5, road score, also discloses page 4, 3.3. detection decoder discloses encoder with the filters),- forwarding (VS4) the first representation to the first and the second decoder (figure 2 and page 3, column I, line 34 to column 2, line 14, disclose the forwarding of the first representation to both the Detection Decoder and the Segmentation Decoder),- processing (VSS) the first representation in the first and the second decoder (figure 2 and page 3, column 2, line 15 to page 4, column 2, line 11 disclose the processing in the first and also the second decoder).- outputting (VS6) two further different representations of the first and the second decoder (figure 2 and page 3, column 2, line 1S to page 4, column 2, line 11 disclose that the decoders output different representations),- (figure 1 and figure 6 disclose that the outputs of the decoders are combined in one image (see in particular figure 6, which discloses multiple combining of the semantic segmentation and the object identification), and- outputting (VS8) identified lanes (Sl-S3) (figures 1 and 6 disclose that the detected lanes are output, Fig. 1, street classification, and road segmentation see, page 2 classification, road classification using deep neural network). But, the subject matter of claim 1 different from the prior art Teichmann, in that combining the two decoders and detecting lane markings by the object detector. However, in same field of endeavor, Neven teaches in page 1, left column, camera based lane detection, camera is optical device, and Fig. 2, the combining of the two decoding such as the embedding branch and segmentation branch which generates the pixel embedding and binary lane segmentation. Page 1, right column – page 2 left column, Gopalan et al. [11] use a pixel-hierarchy feature descriptor to model contextual information and a boosting algorithm to select relevant contextual features for detecting lane markings. In a similar vein, Kim and Lee [19] combine a Convolutional Neural Network (CNN) with the RANSAC algorithm to detect lanes starting from edge images. Note that in their method the CNN is mainly used for image enhancement and only if the road scene is complex, e.g. it includes roadside trees, fences, or intersections. Huval et al. [16] show how existing CNN models can be used for highway driving applications, among which an end-to-end CNN that performs lane detection and classification. He et al. [13] introduce the Dual-View CNN (DVCNN) that uses a front-view and a top-view image simultaneously to exclude false detections and remove no club-shaped structures respectively. Li et al. [22] propose the use of a multi-task deep convolutional network that focuses on finding geometric lane attributes, such as location and orientation, together with a Recurrent Neural Network (RNN) that detects the lanes. Most recently, Lee et al. [21] show how a multi-task network can jointly handle lane and road marking detection and recognition under adverse weather and low illumination conditions. Apart from the ability of the aforementioned networks to segment out lane markings better [16], their big receptive field allows them to also estimate lanes even in cases when no markings are present in the image. lane detection in which the Fig. 2, teaches the Lane Net architecture in which it shows the combining the pixel embedding and binary lane segmentation to the clustering to detect the lane markings. See, page 3, left column, teaches Our contributions can be summarized to the following: (1) A branched, multi-task architecture to cast the lane detection problem as an instance segmentation task, that handles lane changes and allows the inference of an arbitrary number of lanes. In particular, the lane segmentation branch outputs dense, per-pixel lane segments, while the lane embedding branch further disentangles the segmented lane pixels into different lane instances. (2) A network that given the input image estimates the parameters of a perspective transformation that allows for lane fitting robust against road plane changes, e.g. up/downhill slope. See, furthermore, Fig. 3, the lane points are described in curve fitting which are key points. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention 
 	Regarding claim 2, Teichmann further discloses the method, wherein the representation of the encoder supplies learned features in the form of convolution filters (see, Fig. 2, CNN encoder with features scale).
 	Regarding claim 3, Teichmann further discloses the method, wherein the first decoder performs a semantic segmentation and the second decoder performs a key point regression (see, Figs. 2 and page, 3 col. 2 line 15 to page 4 col 4 line 11 discloses a decoder that carries out a semantic segmentation and also a decoder that carriers out regression of points, which considered a key point regression, see, I. Introduction, right column, the detection decoder combines the fast regression design introduced in Yolo [45] with the size adjusting ROI-align of Faster-RCNN [17]and Mask-RCNN [21], achieving a better speed-accuracy ratio, detection decoder considered as key point regression).
 	Regarding claim 4, Teichmann further discloses the method, wherein the representation of the first decoder supplies a pixel-precise classification of the input image of a drivable region (fig. 2, convolution, Neven, Fig. 2, the pixel embedding and binary lane segmentation).
 	Regarding claim 5, the combined teachings further discloses the method wherein the drivable region is a roadway (1) and/or lane (S1-53) (Teichmann, see, Fig. 6, roadway, Neven,  Fig. 2, teaches the Lane Net architecture in which it shows the combining the pixel embedding and binary lane segmentation to the clustering to detect the lane markings. See, page 3, left column, teaches Our contributions can be summarized to the following: (1) A branched, multi-task architecture to cast the lane detection problem as an instance segmentation task, that handles lane changes and allows the inference of an arbitrary number of lanes. In particular, the lane segmentation branch outputs dense, per-pixel lane segments, while the lane embedding branch 
 	Regarding claim 6, Teichmann further discloses the method, wherein the representation of the second decoder supplies visible boundaries of the lane (S1-S3) and/or of the roadway (1) as continual pairs of values in image coordinates (see, page 4, col. 1 line 28 to col. 2 line 2 discloses the detection of objects is carried out based on the assignment of confidence values to regions of interest, which is continuous values pairs in image coordinates).
 	Regarding claim 7, Teichmann further discloses the method, wherein an identification confidence for the respective lane and/or roadway boundary is assessed on the basis of the different representations of the first and the second decoder (page 4, left column, The first step of our decoder is to produce a rough estimate of the bounding boxes. Towards this goal, we first pass the encoded features through a 1 × 1 convolutional layer with 500 filters, producing a tensor of shape 39 × 12 × 500. Those features serve as bottleneck. This tensor is processed with another 1×1 convolutional layer which outputs 6 channels at resolution 39×12. We call this tensor prediction, the values of the tensor have a semantic meaning. The first two channels of this tensor form a coarse segmentation of the image. Their values represent the confidence that an object of interest is present at that particular location in the 39×12 grid. The last four channels represent the coordinates of a bounding box in the area around that cell. Fig. 3 shows an image with its cells).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (US 2019/0163989) discloses lane marking detection using multimodal sensor data.

Kang et al. (US 2019/0095722) discloses identifying driving lane. 
Huang et al. (US 2019/0065867) discloses system and method for using triplet loss for proposal free instance wise semantic segmentation for lane detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/21/2021